Title: To George Washington from William Heath, 7 September 1781
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,Head quarters, Peeks kill, Sept. 7. 1781.
                  
                  I did myself the honor of writing Your Excellency yesterday by Mr Flint, who was on his way to the army—This will probably reach you sooner.  The southern postrider was undoubtedly taken on monday last near Pumpton, and the mail carried off—this probably will furnish Mr Rivington with materials for some weeks to come.
                  On the 4th at 12 o’clock a fleet of about 26 sail, some of them large vessels passed by Stamford to the eastward—but whether they had troops on board or not, my informant did not mention.  It is said sir Saml Hood has put to sea with 16 sail of the line.
                  The last evening I received information from captain Pray at the block house, that all the enemy’s guard ships in the North river above fort Washington had gone down the river not a vessel was to be seen—Captain Pray was going down to make further discoveries.  It is reported an embargo is taking place in New York—We have no other news at present.  I have the honor to be With the greatest respect Your Excellencys Most obedient servant
                  
                     W. Heath 
                  
               